     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )     CRIMINAL ACTION NO.
     v.                             )        2:18cr277-MHT
                                    )             (WO)
KELVIS JERMAINE COLEMAN             )

                           OPINION AND ORDER

      This    case is before the court on defendant Kelvis

Jermaine Coleman’s motion to dismiss the superseding

indictment.        A hearing was held on the motion on November

26, 2018.       For the reasons set forth below, the court

finds that the motion should be denied.



                                    I.

      Whether       the   superseding     indictment     should     be

dismissed     requires      an   understanding   of    the   somewhat

complex chronology of this case.

      June 27, 2018:         A grand jury returned a one-count

indictment charging Coleman, under 21 U.S.C. § 841(a)(1),

with having distributed on or about June 12, 2018, over

50    grams   of    "a    mixture   and   substance    containing   a
detectable      amount     of    methamphetamine."               Original

Indictment (doc. no. 20).          Trial was set for November 5,

2018.

      October 22:      Court-appointed defense counsel filed a

motion in limine contending, among other things, that,

because   the    government      had    not    yet    turned     over   the

scientific test results and the summary of the expert

testimony as to the composition and weight of the drug

substance that Coleman allegedly distributed on June 12,

the test results and any expert testimony on the subject

would be inadmissible at trial.           The import of the motion

was that the government should be barred from putting on

the   evidence    needed    to     support      the    charge     in    the

indictment.

      October    23:    Government      counsel       informed    defense

counsel that the reason the toxicology report had not

been provided was because the government did not have the

report    and    that    Coleman       would    soon     be    facing    a

superseding indictment with an additional charge.




                                   2
      October   26:   Government        counsel       provided   defense

counsel the toxicology report on the new charge, in Count

2, of the soon-to-be filed superseding indictment. The

report did not cover the single charge in the original

indictment.

      October 29:      On Monday, a week before trial, two

important events occurred.            (1) In a joint report of a

court-ordered    meeting     of       the    parties,     the    parties

represented that (a) Coleman was refusing to communicate

with his court-appointed defense counsel and that, as a

result, it was “very difficult if not impossible” for

counsel to represent him, Report of Court Ordered Meeting

of the Parties (doc. no. 54) at 1-2; (b) a newly retained

defense   attorney     had   contacted         both    court-appointed

counsel and government counsel stating that he intended

to file a notice of appearance to represent Coleman; and

(c)   government      counsel     had       advised    court-appointed

counsel that the government was seeking a superseding

indictment that might be returned before trial on Monday,

November 5.     (2) Newly retained defense counsel entered


                                  3
a notice of attorney appearance for Coleman and filed a

written motion to continue the trial.

    October 30:       On the Tuesday before the trial was to

begin   the     following         Monday,      the        court    held     an

on-the-record telephone conference with court-appointed

defense counsel, newly retained defense counsel, and

government counsel. Court-appointed counsel stated that

Coleman was still not communicating with him and that it

would   be    impossible     to     continue         to    represent      him.

Government counsel revealed that, while trial was only

three   business      days   away,       it    was        still   seeking    a

superseding indictment that, if returned the next day as

expected,     would   add    a    charge      with    a     mandatory     life

sentence.     After learning of this new charge and that

Coleman would possibly be subject to a mandatory life

sentence, retained counsel orally moved to withdraw as

attorney and orally moved to withdraw his written motion

to continue the trial.           Retained counsel recognized that,

in light of the likelihood that the government would not

be ready to proceed on the one-count original indictment


                                     4
for   the    reason       raised   in   the   motion   in    limine,   a

continuance         might      actually       work     to    Coleman's

disadvantage.

      October 31: As expected, on the Wednesday before

trial, the grand jury returned a superseding indictment

reasserting the charge in the original indictment and

adding a count under 21 U.S.C. § 841(a)(1) that, on or

about March 1, 2018, Coleman had distributed in excess

of    50    grams    of     methamphetamine.         See    Superseding

Indictment (doc. no. 61).               This second count differed

from the first count in two important ways:                 first, the

alleged events occurred on March 1, 2018--while the first

count alleged events in June 2018--and, second, Coleman’s

mandatory-minimum sentence increased from ten years (for

the first count) to life imprisonment.

      November 1:         On the Thursday before trial, a number

of events occurred:            (1) The court entered a written

order granting retained defense counsel's oral motion to

withdraw.      (2) Court-appointed defense counsel filed a

motion to dismiss the superseding indictment, the motion


                                    5
that is now before the court for resolution.             He made the

very serious allegation that the superseding indictment,

which had been returned the day before, was retaliatory.

He asserted that, because he had filed a motion in limine

contending that the government had not furnished in a

timely manner the expert evidence needed for a conviction

on   count   one   of   the    original     indictment     (and     now

reasserted as count one in the superseding indictment),

the government retaliated by securing, at the eleventh

hour, a superseding indictment and a new charge, count

two, with a much more serious charge, and that, in so

doing, the government also was retaliating for his choice

to exercise his right to a trial on November 5.              Defense

counsel also contended that the late-filed superseding

indictment   put    Coleman    in the      untenable     position    of

having to choose between, on the one hand, not going to

trial on November 5 and forgoing the exercise of his

speedy   trial     rights     on   count    one   (for    which     the

government had arguably failed to furnish the essential

drug tests results needed for a conviction) and, on the


                                   6
other   hand,   going   to   trial   and   forgoing   his   Sixth

Amendment right to counsel as to count two (for there was

no way he could be ready to go to trial in just a couple

of business days, on November 5, on a whole new charge

with different factual allegations for which the sentence

exposure was mandatory life).        Perhaps most importantly,

defense counsel alleged that the government knew about,

and even had, the expert evidence to support count two

as far back as June 2018 but did not seek and secure a

superseding indictment until three business days before

the November 5 trial date.      Thus, the issue was not just

one of delay--it was an allegation of delay strategically

timed to hurt Coleman and his ability to defend himself.

(3) Court-appointed defense counsel also renewed his

motion to withdraw, contending that his relationship with

Coleman was even worse.      He added that, in light of the

government’s filing just before trial of a totally new

charge which he could not possibly be prepared to defend,

"It is understandable why Mr. Coleman feels that this

process is unfair and that everyone is out to get him."


                                7
Motion to Dismiss (doc. no. 70) at 4.        He explained that

Coleman "was told the rules when he was indicted and then

right before his trial the rules change."         Id.   (4) The

government orally moved to continue the November 5 trial

date.

    November 2:     The court orally informed defense and

government counsel that the trial would be delayed until

December 3, and that a formal opinion and order would

follow.

    November   5:    The   court   entered   a   written   order

granting Coleman's retained counsel's oral motion to

withdraw his written motion to continue.            The court,

based on the government's November 1 oral motion, entered

a written opinion and order continuing the trial to

December 3.

    November 6:     The court entered an order granting

court-appointed defense counsel's motion to withdraw and

arranged for the appointment of new defense counsel.

    November 7: Newly court-appointed counsel appeared

on behalf of Coleman.


                              8
      November 16: Newly court-appointed defense counsel

filed a motion to continue the December 3 trial and

represented    that    the     parties      were    working    toward    a

possible resolution of the case that could avoid the

necessity of trial.      He also argued that, if the parties

were to proceed to trial, he would need additional time

to prepare for it properly.

      November 26: The court held a hearing on Coleman's

November 1 motion to dismiss the superseding indictment

and his November 16 motion to continue the December 3

trial.     Government counsel disclosed that it was seeking

another superseding indictment that might be returned

before trial on December 3.                 The second superseding

indictment    would    reassert       the   charges     in    the    first

superseding indictment and add a count involving the use

of a firearm during the commission of a drug offense.

See   18    U.S.C.    § 924(c).          Having      learned    of    the

possibility    of    another    superseding        indictment,       newly

court-appointed       defense     counsel          acknowledged      that

Coleman will likely be going to trial.


                                  9
                                  II.

      In the November 1 motion to dismiss, Coleman brought

a vindictive prosecution claim, arguing that the purpose

of the first superseding indictment was as punishment or

retaliation against him for filing a motion in limine and

exercising his right to proceed to trial.                 To allow the

government to go forward, Coleman argued, would violate

his Sixth Amendment right to effective assistance of

counsel, Sixth Amendment right to a fair and speedy

trial,     and   Fifth    Amendment      right     to    due     process.

Finally,    he   argued    that    the    government      committed      a

discovery    violation     on     the    charge    in    the     original

indictment by failing to submit the toxicology report by

the   court-ordered      discovery      deadline    of    July    6.   See

Arraignment Order (doc. no. 25) at 3.                    The court now




                                  10
considers each claim and concludes that they are all

meritless.



                 A. Vindictive Prosecution Claim

    Coleman’s claim of vindictive prosecution is based

on his allegation that the purpose of the superseding

indictment was to punish him for filing a motion in limine

and exercising his right to proceed to trial.                     At the

hearing on the motion to dismiss, the court asked the

government why it waited until almost the eve of the

November 5 trial to file the superseding indictment.                 The

government    clarified   that       it    did    not    receive     the

toxicology     report     from        the        Drug     Enforcement

Administration    crime   lab    on       the    new    offense    until

November 1.    The court then asked the government if it

had attempted to have the report produced earlier.                   The

government represented that it had sent the crime lab

emails seeking the report every day for three to four

weeks in advance of the trial date.              Through no apparent




                                11
fault of the government, the report did not arrive until

November 1.

    To   make   a    prosecutorial       vindictiveness         claim,   a

defendant     must    show     either    that     a    presumption       of

vindictiveness arises from the government’s conduct, or

that the government acted with actual vindictiveness.

See United States v. Brown, 862 F. Supp. 2d 1276, 1289

(N.D. Ala. 2012) (Hopkins, J.) (citing United States v.

Barner, 441 F.3d 1310, 1312, 1322 (11th Cir. 2006)),

aff’d, 516 F. App’x 872 (11th Cir. 2013).

    “While a prosecutor’s decision to seek heightened

charges after a successful post-trial appeal is enough

to invoke a presumption of vindictiveness, proof of a

prosecutorial       decision    to     increase       charges   after    a

defendant has exercised a legal right does not alone give

rise to a presumption in the pretrial context.”                  Barner,

441 F.3d at 1316 (quotation omitted) (emphasis added).

In the pretrial context, a presumption of vindictiveness

may arise if the facts of the case form a realistic

likelihood of vindictiveness.            See id. at 1318.          Thus,


                                  12
in the pretrial context, for a defendant to show a

presumption      of   vindictiveness,      he   must:     (1)   make    a

threshold showing that his exercise of pretrial rights

was followed by charges of increased severity and (2)

identify   factors       to    raise a   realistic   likelihood        of

vindictiveness.       See Brown, 862 F. Supp. 2d at 1290.

    To establish actual vindictiveness, a defendant must

prove the following: “(1) the prosecutor wanted to punish

the defendant for exercising his rights (animus); and (2)

the prosecutor’s animus caused the prosecutor to bring

charges of increased severity (causation).”               Id. (citing

Barner,    441    F.3d    at    1322).     A    showing    of   actual

vindictiveness is “exceedingly difficult to make.”                 Id.

(quoting United States v. Meyer, 810 F.2d 1242, 1245

(D.C. Cir. 1987), vacated, 816 F.2d 695 (1987), and

reinstated on reconsideration sub nom. Bartlett ex rel.

Neuman v. Bowen, 824 F.2d 1240 (D.C. Cir. 1987)).

    Coleman’s vindictive-prosecution claim is meritless

because he failed to show a realistic likelihood of

vindictiveness or actual vindictiveness.             Coleman did not


                                   13
come forward with any evidence showing animus on the part

of the prosecution.        Given the unrebutted information

presented at the hearing on the dismissal motion (that

the government filed the superseding indictment just

before trial because it was waiting on the toxicology

report), the court is not convinced that the government

acted with actual vindictiveness or that a presumption

of vindictiveness arises from the government’s conduct.




                     B. Sixth Amendment Right to
                   Effective Assistance of Counsel

    The    court    concludes   that   this   claim   should   be

dismissed as moot.        Coleman argued that forcing his

defense counsel to be ready for a case that carries a

mandatory life sentence in four days would violate his

Sixth Amendment guarantee of effective assistance of

counsel.     This claim is moot because the trial was

eventually    continued,     giving    his    current   counsel

sufficient time to prepare for trial.




                                14
                 C.    Sixth Amendment Right
                       to a Speedy Trial

    Coleman argued in his motion to dismiss, filed on

November 1, that continuing the trial from November 5 to

December 3 would violate his Sixth Amendment right to a

fair and speedy trial.      On November 2, the court orally

granted the government’s oral motion to continue trial

from November 5 to December 3.           See Opinion and Order

(doc. no. 75).    The court concludes that Coleman’s Sixth

Amendment right to a speedy trial was not violated by

continuing his trial.

    The Sixth Amendment to the Constitution provides

that: “In all criminal prosecutions, the accused shall

enjoy   the   right    to   a   speedy    ...   trial.”      U.S.

Const. amend.    VI.    “[T]he speedy      trial   right   exists

primarily to protect an individual’s liberty interest,

‘to minimize the possibility of lengthy incarceration

prior to trial, to reduce the lesser, but nevertheless

substantial, impairment of liberty imposed on an accused

while released on bail, and to shorten the disruption of


                                15
life caused by arrest and the presence of unresolved

criminal charges.’”           United States v. Gouveia, 467 U.S.

180, 190 (1984) (quoting United States v. MacDonald, 456

U.S. 1,       8 (1982)).      The right attaches when charges are

filed or when a defendant is arrested and held to answer

a criminal trial.            See United States v. Loud Hawk, 474

U.S.    302,     310   (1986).         In     determining     whether    a

defendant’s right to a speedy trial has been violated, a

court    considers      the    following      four   factors:    (1)    the

length of delay; (2) the reason for the delay; (3) the

defendant’s assertion of his right; and (4) prejudice to

the defendant.         See Barker v. Wingo, 407 U.S. 514, 530

(1972).

       The length of delay is a threshold factor, and unless

the delay is presumptively prejudicial the other factors

need not be considered.           See United States v. Register,

182    F.3d    820,    827    (11th    Cir.    1999).    “A     delay   is

considered presumptively prejudicial as it approaches one

year” from the attachment of the right to the trial.

United States v. Schlei, 122 F.3d 944, 987 (11th Cir.


                                      16
1997).    When calculating the length of delay, any period

of delay caused by the defendant may be excluded.                See

Hill v. Wainwright, 617 F.2d 375, 378 (5th Cir. 1980).*

    Coleman’s Sixth Amendment right to a fair and speedy

trial    was   not   violated   by   delaying    his   trial   from

November 5 to December 3.       Given that not even six months

passed between his initial indictment on June 27 and his

trial on December 3, the continuance of his trial until

December 3 did not approach the presumptively prejudicial

one-year time frame.      See Schlei, 122 F.3d at 987.

    Moreover, since Coleman’s filing of the motion to

dismiss,   his   newly   court-appointed    counsel      filed   an

unopposed motion to continue even the December 3 trial.

See Motion to Continue (doc no. 92).            The court granted

the motion and reset the trial for February 4, 2019.

This additional continuance did not violate Coleman’s

Sixth Amendment right to a speedy trial because the delay




    * The Eleventh Circuit has adopted as precedent all
decisions of the former Fifth Circuit rendered prior to
October 1, 1981. See Bonner v. City of Prichard, 661 F.2d
1206, 1207 (11th Cir. 1981) (en banc).
                                17
was caused by Coleman himself.             See Hill, 617 F.2d at

378.



             D. Fifth Amendment Right to Due Process

       Coleman   argued   that   allowing     the    government    to

proceed under the superseding indictment would deprive

him of his Fifth Amendment right to due process.                  See

Motion to Dismiss (doc. no. 70) at 5.               Coleman has not

explained just how the superseding indictment deprives

him of such a right; he cites no case law at all.                 The

court therefore finds no such violation.



                    E. Discovery Violation

       Coleman suggested that the government committed a

discovery    violation    because     it    failed    to   meet   the

court-ordered discovery deadline of July 6, 2018, set in

the arraignment order on the original indictment. See

Arraignment Order (doc. no. 25) at 3.          At the hearing on

the motion to dismiss, the government represented that

it did not possess the toxicology report (related to the

one-count original indictment) until November 1, 2018,
                                 18
the same date it submitted it to defense counsel.           The

court concludes that the government did not commit a

discovery violation, because it cannot produce a document

it does not have.      See United States v. Cannington, 729

F.2d 702, 712 (11th Cir. 1984).            The court further

concludes that, even if there were a violation of the

discovery deadline, dismissal of charges is too draconian

a   sanction   since     Coleman     suffered   no   prejudice,

especially since the later, new trial date of February

4, 2019, was set at his behest.

                                   ***

    Accordingly, it is ORDERED that defendant Kelvis

Jermaine Coleman’s motion to dismiss (doc. no. 70) is

denied.

    DONE, this the 22nd day of January, 2019.

                                 /s/ Myron H. Thompson____
                              UNITED STATES DISTRICT JUDGE




                              19
